Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 7, 2018

                                        No. 04-18-00561-CV

                            IN RE L.E.A. AND A.G.A., CHILDREN,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02472
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was originally due to be filed on August 20, 2018. On
August 22, 2018, this court ordered the court reporter responsible for preparing the record Ms.
Elva Chapa to file the reporter’s record in this appeal no later than September 4, 2018. Ms.
Chapa failed to comply with this court’s order.

        It is therefore ORDERED that Ms. Chapa file the reporter’s record in this court no later
than September 17, 2018. If the record is not filed by such date, an order will be issued directing
Ms. Chapa to appear and show cause why she should not be held in contempt for failing to file
the record. The clerk of this court shall cause a copy of this order to be served on Ms. Chapa by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery. Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Charles E. Montemayor.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court